# *, . * oe

“fT i oleate

: =D
THIS FORM MUST BE MAILED ON OR BEFORE JUNE 22, 28 COURT E.D.NY,
- ESTE FORMULARIO DEBE SER ENVIADO EN O ANTES DE 22 JUNIO 2648 0209

CONSENT TO JOIN/CONSENTIMIENTO A UNIRSE ‘ONG ISLAND OFFICE

Pursuant to Section 16(b) of the Fair Labor Standards Act, I consent to join the collective action
brought in United States District Court for the Eastern District of New York entitled Castillo v.
Perfume Worldwide, Inc., 17-CV-2972(JS)(AKT), to recover unpaid overtime wages. I hereby
authorize the Moser Employment Law Firm, PC to represent me with regard to my Federal
Overtime Claims. I agree to be bound by any settlement of this action or adjudication by the
Court.

 

 

De acuerdo con la Seccién 16 (b) de Ia Ley de Normas dé Trabajo Justos, consiento unirme én ta —_
accién colectiva presentada en el Tribunal de Distrito de los Estados Unidos para el Distrito Este

de Nueva York llamado Castillo v. Perfume Worldwide, 17-CV-2972 (JS) (AKT), para recuperar

horas extras no pagados. Por la presente autorizo a la Moser Employment Law Firm, PC para que

me represente con respecto a mis Reclamaciones Federales por Horas Extras. Me pongo de acuerdo

a estar obligado por cualquier arreglo de esta accién o adjudicacién por el Tribunal.

tan S> pec \/ 2/2014

Signature/Fi irma Date/FecHa

Name/Nombre: [el eam S- jbAB cA B LS 40
/ 2

 

 

Address/Direccion: _

Telephone Number _

Please mail the completed form to/Por favor envie el formulario completo a la

Clerk of Court
United Sates District Court
Eastern District of New York.

Long Island Courthouse

4

yo

L

100 Federal Plaza
Central Islip, NY 11722 RECEIVED
JAN 10 9019
SDNY PRO SE OFFICE
